Exhibit 10.63

 

Addendum to Macadamia Nut Purchase Agreement

 

Between Mauna Loa Macadamia Nut Corporation and ML Macadamia Orchards, L.P. 
Dated January 1, 2006

 

This Addendum to the Macadamia Nut Purchase Agreement (Agreement) is entered
into on the date set forth below by and between Mauna Loa Macadamia Nut
Corporation (MLMNC-Buyer) and ML Macadamia Orchards, L.P. (MLP-Seller).

 

1.               Term.  This Addendum to the Agreement shall be deemed to have
commenced for all purposes as of July 21, 2008 and shall continue in full force
and effect until June 30, 2009 unless terminated earlier as provided in the
Agreement.

 

2.               Purchase and Sale.  Under this Addendum MLP agrees to sell and
MLMNC agrees to purchase a minimum of 9 million additional pounds of Macadamia
Wet in Shell (WIS).  If mutually agreed upon MLP will sell and MLMNC will
purchase an additional 3 million pounds of Macadamia Wet in Shell under the same
terms of the Addendum.

 

3.               Purchase Price.  The Purchase Price for the Macadamia Wet in
Shell covered under this addendum will be determined on a 20% moisture and 30%
Saleable Kernel recovery to Dry in Shell (SK/DIS) basis.  The price per pound
will be $0.60/lb adjusted to 20% moisture and 30% SK/DIS for the term of this
contract.

 

4.               Payment Terms.  Payment shall be made according to Hershey
standard policies for vendor payments.

 

5.               All other terms regarding Sampling, Testing, Accounting and
Reports, Termination, Notice, Force Majeure, Waiver, Assignment, Entire
Agreement, Voluntary Mediation and Governing Law under the Agreement will remain
the same.

 

Mauna Loa Macadamia Nut Corp (MLMNC-Buyer)

 

By:

  /s/ Charles Young

 

Its:    Director of Agribusiness

 

Date:  July 9, 2008

 

 

 

 

ML   Macadamia Orchards, L.P. (MLP-Seller)

 

 

 

By:

  /s/ Dennis J. Simonis

 

Its:    President

 

Date:  July 9, 2008

 

 

--------------------------------------------------------------------------------